This is an appeal from a final judgment upon the forfeiture of a bail bond.
There are no briefs filed in this court and it is not made to appear from the record that any were filed by the appellants in the trial court, and no waiver of the filing of such briefs appears from the record. Under such conditions this court is required to dismiss the appeal for want of prosecution. It is the uniform holding of this court that in cases such as this briefs must be filed in the trial court and in this court in compliance with law and the rules governing civil cases, or *Page 118 
a waiver of such filing must appear of record. Article 2283, R. C. S., 1925; article 866, C. C. P. Lewis et al v. State,109 Tex. Crim. 661, 7 S.W.2d 74.
It is therefore ordered that the appeal in this case be and the same is dismissed.
Appeal Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.